


EXHIBIT 10.12

 

SEPARATION AGREEMENT

 

AND

 

GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement” or “General
Release”) is made and entered into by and between Carl A.  Marchetto for himself
and on behalf of his agents, assigns, heirs, executors, administrators,
attorneys and representatives (“Mr.  Marchetto”), and Alliant Techsystems Inc.,
a Delaware corporation, any related corporations or affiliates, subsidiaries,
predecessors, successors and assigns, present or former officers, directors,
stockholders, board members, agents, employees, and attorneys, whether in their
individual or official capacities, delegates, benefit plans and plan
administrators, and insurers (“Company” or “ATK”).

 

WHEREAS, Mr.  Marchetto’s employment shall end as provided in this General
Release.  In consideration of Mr.  Marchetto signing and complying with this
General Release, ATK agrees to provide him with certain payments and other
valuable consideration described below.  Further, ATK and Mr.  Marchetto desire
to resolve and settle any and all potential disputes or claims related to his
employment or termination of employment.

 

WHEREAS, ATK has expended significant time and money on promotion, advertising,
and the development of goodwill and a sound business reputation through which
ATK has developed a list of customers and spent time and resources to learn the
customers’ needs for ATK’s services and products.  This information is a
valuable, special and unique asset of ATK’s business, which Mr.  Marchetto
acknowledges constitutes confidential and proprietary information.

 

WHEREAS, ATK has expended significant time and money on technology, research,
and development through which it has developed products, processes, technologies
and services that are valuable, special and unique assets of ATK’s business,
which Mr.  Marchetto acknowledges constitute confidential and proprietary
information.

 

WHEREAS, the disclosure to or use by third parties of any of ATK’s confidential
or proprietary information, or trade secrets, or Mr.  Marchetto unauthorized use
of such information or trade  secrets would seriously harm ATK’s business and
cause monetary loss that would be difficult, if not impossible, to measure.

 

THEREFORE, ATK and Mr.  Marchetto (the “Parties”) mutually agree to the
following terms and conditions:

 

1.                                       Last Day of Employment. 
Mr. Marchetto’s employment with ATK is terminated effective January 2, 2009.

 

(a)                                  Final Paycheck.  ATK will pay Mr. Marchetto
for all salary earned through the effective date of the termination of his
employment with ATK.  ATK will also pay

 

--------------------------------------------------------------------------------


 

for any accrued, but unused vacation/PTO.  Mr. Marchetto’s continuing right, if
any, under all other ATK employee benefits plans will be governed by those
plans.

 

(b)                                 Restricted Stock.  Mr. Marchetto has one
unvested restricted stock award which was granted on December 31, 2007, for 7300
shares.  Pursuant to the Restricted Stock Award Agreement, 3650 shares (which is
1/2 of the original grant) will vest on December 31, 2008.  Also pursuant to
that agreement, the other 3650 shares will vest upon his termination date of
January 2, 2009.

 

(c)                                  Performance Share and Cash Incentive
Payment.  Mr. Marchetto has a Performance Share Award Agreement for the
Measuring Period of ATK fiscal year 2009 through 2011.  In accordance with that
Performance Award Agreement, Mr. Marchetto will receive a prorated number of
performance shares and a prorated cash incentive payment; this proration is
9/36.  The number of shares delivered and the amount of any cash payment depend
on the plan terms and whether and to what extent ATK meets the objectives that
were established when the performance award was granted.

 

ATK expects to make payment of this award following the completion of the
performance period which ATK currently expects to be in May 2011; but in no
event will the payment be later than the last day in the calendar year in which
the performance period ends.  All payments will be taxed in accordance with the
federal and state tax laws that apply and ATK practice and will be subject to
the terms of the applicable Performance Award Agreements.

 

(d)                                 Executive Incentive Plan.  Mr. Marchetto
will be eligible to receive an Executive Incentive Plan (EIP) payment for ATK
Fiscal Year 2009.  Such payment will be prorated based on his 9/12 months of
employment in ATK FY09 and based on the performance and terms as established in
the beginning of the fiscal year.  This amount will be paid in a single lump sum
payment in cash at the time all other EIP participants receive payment

 

(e)                                  Deferred Compensation.  Any compensation
Mr.  Marchetto deferred under the Alliant Techsystems Inc. Nonqualified Deferred
Compensation Plan shall be paid in accordance with his pre-selected distribution
options and the terms of that plan.  All existing deferral elections will be
governed by the Alliant Techsystems Inc.  Nonqualified Deferred Compensation
Plan terms.

 

2.                                       Severance Benefits.  In exchange for
the promises of this Agreement, and after the applicable revocation period has
ended, ATK will provide Mr. Marchetto with the severance benefits contained in
the Executive Severance Plan and with any additional benefits identified in this
Paragraph 2 (together referred to as “Severance Benefits”):

 

(a)                                  Severance Pay.  ATK will pay Mr. Marchetto
a single lump-sum severance payment in the amount of $420,000, which is equal to
twelve months base pay.  This severance payment will be subject to all
applicable withholdings and will be taxable as payroll wages and provided the
seven day revocation period has expired (in accordance with paragraph 9) will be
paid no later than January 23, 2009.  No 401(k) deductions will be taken from
the

 

2

--------------------------------------------------------------------------------


 

payment nor is it pensionable earnings (for example, it is not “Earnings” or
“Recognized Compensation”) for purposes of any ATK qualified or non-qualified
employee benefits plans.

 

(b)                                 Additional Lump Sum.  Mr. Marchetto is
eligible to receive a single lump-sum payment in the amount of $15,000, to
offset the cost of continuing health care coverage.  This amount will be subject
to all applicable withholdings and will be taxable as payroll wages.  No 401k
deductions will be taken from the payment nor is it pensionable earnings (for
example, it is not “Earnings” or “Recognized Compensation”) for purposes of any
ATK qualified or non- qualified employee benefits plans.

 

(c)                                  Outplacement Services.  Mr.  Marchetto will
be entitled to participate in executive level outplacement services through Lee
Hecht Harrison.

 

(d)                                 Independent Consideration.  Mr. Marchetto
understands and agrees that he is only eligible for Severance Benefits because
he has signed and not revoked this General Release.  Mr. Marchetto acknowledges
that he is not otherwise entitled to receive such additional and valuable
consideration.  Except as otherwise provided in Paragraph 7, by Mr. Marchetto’s
signature on this General Release, he waives all rights to any other benefits or
cash payment.  Further, Mr. Marchetto agrees that these Severance Benefits are
adequate consideration for the promises herein.

 

3.                                       Post Employment Restrictions.

 

(a)                                  Confidentiality and Non-Disparagement. 
Mr. Marchetto acknowledges that in the course of his employment with ATK, he has
had access to confidential and propriety information and trade secrets. 
Mr. Marchetto agrees to maintain the confidentiality of ATK’s confidential and
proprietary information and trade secrets.  Mr. Marchetto will not disclose or
otherwise make available to any person, company, or other party confidential and
proprietary information or trade secrets.  Further, Mr.  Marchetto agrees not to
make any disparaging or defamatory comments about any ATK employee, director, or
officer, the Company, or any aspect of his employment or his separation from
employment with ATK.  ATK agrees that its senior management, officers and
directors will not make any disparaging or defamatory comments about
Mr. Marchetto, or any aspect of his employment or separation from employment
with ATK.

 

(b)                                 Competition Restrictions.  From January 3,
2009 through January 2, 2010, Mr. Marchetto agrees that he will not directly or
indirectly, personally engage in, nor own, manage, operate, join, control,
consult with, participate in the ownership, operation or control of, be employed
by any person or entity that distributes, markets or sells services or products
competitive with ATK’s space craft business, which ATK manufactures, markets or
sells to any customer anywhere in the world.  This is not meant to restrict
Mr. Marchetto’s ability to work for any entity that develops or manufactures
services or products for its own use and not for resale as component parts to
others.  If during this restricted period Mr. Marchetto wishes to obtain other
non-competitive employment, he agrees to meet and confer in good faith with ATK,
prior to accepting such employment.  Mr. Marchetto will provide ATK with the
name of any potential

 

3

--------------------------------------------------------------------------------


 

future employer and give ATK the right to provide a copy of this provision to
said potential employer.

 

(c)                                  Non-solicitation.  From January 3, 2009
through January 2, 2010, Mr. Marchetto will not, directly or indirectly, on
behalf of himself or others, hire, solicit, recommend for employment, identify
as a potential job candidate, or take any other action that could reasonably
lead any then-current ATK employee (or any employee who was employed by ATK as
of January 2, 2009) to terminate his or her employment with ATK or to provide
services to a person or entity other than ATK, nor will Mr.  Marchetto own
manage, operate, join, control, consult with, participate in the ownership,
management, operation or control of, be employed by, or be connected in any
manner with any person or entity that engages in the conduct proscribed by this
paragraph during the restricted period.

 

4.                                       Return of ATK Property.  Before his
last day of employment, Mr.  Marchetto agrees to return all ATK property in his
possession or control including, but not limited to, confidential or proprietary
information, credit card, Blackberry, cell phone, computer, documents, records,
correspondence, identification badge, files, keys, software, and equipment. 
Further, Mr.  Marchetto agrees to repay to ATK any amounts that he owes for
personal credit card expenses, wage advances, employee store purchases, and
used, but unaccrued, vacation/PT0 time.  These debts, if any, may be withheld
from Mr.  Marchetto severance payment.

 

5.                                       General Release of Claims By
Mr. Marchetto.  Except as stated in Paragraph 7, Mr.  Marchetto hereby releases
and forever discharges ATK from all claims and causes of action, whether or not
Mr.  Marchetto currently has knowledge of such claims and causes of action,
arising, or which may have arisen, out of or in connection with his employment
or termination of employment with ATK.  This includes, but is not limited to,
claims, demands or actions arising under any federal or state law such as the
Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Americans with Disabilities Act (“ADA”), the Family Medical Leave Act
(“FMLA”), the Employee Retirement Income Security Act of 1978 (“ERISA”), the
Worker Adjustment Retraining and Notification Act (“WARN”), the Fair Labor
Standards Act (“FLSA”), the National Labor Relations Act (“NLRA”), the
Occupational Safety and Health Act (“OSHA”), the Rehabilitation Act, the
Minnesota Human Rights Act, the Minn. Stat. Chap. 181, and the Virginia Human
Rights Act, all as amended.

 

This General Release includes any state human rights or fair employment
practices act, or any other federal, state or local statute, ordinance,
regulation or order regarding conditions of employment, compensation for
employment, termination of employment, or discrimination or harassment in
employment on the basis of age, gender, race, religion, disability, national
origin, sexual orientation, or any other protected characteristic, and the
common law of any state.

 

Mr.  Marchetto agrees that this General Release extends to all claims which he
may have as of this date against ATK based upon statutory or common law claims
for breach of contract, breach of employee handbooks or other policies, breach
of promises, fraud, wrongful discharge,

 

4

--------------------------------------------------------------------------------


 

defamation, emotional distress, whistleblower claims, negligence, assault,
battery, or any other theory, whether legal or equitable.

 

Mr.  Marchetto agrees that this General Release includes all damages available
under any theory  of recovery, including, without limitation, any compensatory
damages (including all forms of  back-pay or front-pay), attorneys’ fees,
liquidated damages, punitive damages, treble damages,  emotional distress
damages, pain and suffering damages, consequential damages, incidental  damages,
statutory fines or penalties, and/or costs or disbursements.  Except as stated
in Paragraph 7, Mr.  Marchetto is completely and fully waiving any rights under
the above stated statutes, regulations, laws, or legal or equitable theories.

 

6.                                       Breach of Agreement and General Release
of Claims.  If Mr.  Marchetto breaches any provision of this Agreement and
General Release of Claims, then Mr.  Marchetto will not be entitled to, and
shall return, the Severance Benefits provided in Paragraph 2.  Nor will he be
entitled to the other benefits provided under this Agreement.  The prevailing
party in any action to enforce this Agreement will be entitled to reasonable
attorneys’ fees and costs, including in any action under this Paragraph to
collect the repayment of applicable consideration.

 

7.                                       Exclusions from General Release. 
Nothing in this Agreement shall release any claims or rights that Mr. Marchetto
might have to indemnity and/or contribution from ATK in a third-party claim
against him in his capacity as an officer and employee of ATK.  Mr.  Marchetto
also is not waiving any right to enforce the terms of this General Release or to
challenge the knowing and voluntary nature of this General Release under the
ADEA as amended, or his right to assert claims that are based on events that
happen after this General Release becomes effective.  Mr.  Marchetto agrees that
ATK reserves any and all defenses, which it has or might have against any claims
brought by Mr.  Marchetto.  These defenses include, but are not limited to,
ATK’s right to seek available costs and attorneys’ fees, and to have any money
or other damages that might be awarded to Mr.  Marchetto, reduced by the amount
of money paid to him under this Agreement and General Release.  Nothing in this
General Release interferes with Mr.  Marchetto’s right to file a charge with the
Equal Employment Opportunity Commission (“EEOC”) or to participate in an EEOC
investigation or proceeding.  Nevertheless, Mr.  Marchetto understands that he
has waived his right to recover any individual relief or money damages, which
may be awarded on such a charge.

 

8.                                       General Release of Claims By ATK.  ATK
hereby releases and forever discharges Mr. Marchetto from all claims and causes
of action, whether or not ATK currently has knowledge of such claims and causes
of action, arising, or which may have arisen, out of or in connection with his
employment or termination of employment with ATK.  This is a General Release and
extends to all claims which ATK may have as of this date against Mr. Marchetto
under any theory, whether legal or equitable.

 

9.                                       Right to Revoke.  This General Release
does not become effective for a period of seven (7) days after Mr.  Marchetto
signs it and Mr.  Marchetto has the right to cancel it during that time.  Any
decision to revoke this General Release must be made in writing and
hand-delivered to ATK or, if sent by mail, postmarked within the seven (7) day
time period and

 

5

--------------------------------------------------------------------------------


 

addressed to Paula Patineau, Senior Vice President of Human Resources, Alliant
Techsystems Inc., 7480 Flying Cloud Drive, Eden Prairie, MN 55344.  Mr. 
Marchetto understands that if he decides to revoke this General Release, he will
not be entitled to any Severance Benefits.

 

10.                                 Unemployment Compensation Benefits.  If Mr. 
Marchetto applies for unemployment compensation, ATK will not challenge his
entitlement to such benefits.  Mr.  Marchetto understands that ATK does not
decide whether any person is eligible for unemployment compensation benefits, or
the amount of the benefit.

 

11.                                 No Wrongdoing.  By entering into this
General Release, ATK does not admit that it has acted wrongfully with respect to
Mr.  Marchetto employment or that he has any rights or claims against it.

 

12.                                 No Adequate Remedy at Law.  Mr.  Marchetto
acknowledges and agrees that his breach of the post-employment restrictions
provided in Paragraph 3 would cause irreparable harm to the Company and the
remedy at law would be inadequate.  Accordingly, if Mr.  Marchetto violates any
of the provisions of Paragraph 3, ATK is entitled to injunctive relief in
addition to any other legal or equitable remedies.

 

13.                                 Choice of Law and Venue.  The terms of this
General Release will be governed by the laws of Virginia (without regard to
conflict of laws principles).  Any legal action to enforce this General Release
shall be brought in a competent court of law in Fairfax County, VA.

 

14.                                 Severability.  If any of the terms of this
General Release are deemed to be invalid or unenforceable by a court of law, the
validity and enforceability of the remaining provisions of this General Release
will not in any way be affected or impaired.  In the event that any court having
jurisdiction of the Parties should determine that any of the post-employment
restrictions set forth in Paragraph 3 of this General Release are overbroad or
otherwise invalid in any respect, Mr.  Marchetto acknowledges and agrees that
the court so holding shall construe those provision to cover only that scope,
duration or extent of those activities which may validly and enforceably be
restricted, and shall enforce the restrictions as so construed.  The Parties
acknowledge that uncertainty of the law in this respect and expressly stipulate
that this Agreement shall be construed in a manner which renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.

 

15.                                 No Assignment.  This General Release is
personal to Mr.  Marchetto and cannot be assigned to any other person or entity.

 

16.                                 Attorneys’ Fees.  Mr.  Marchetto understands
that he is responsible to pay his own costs and attorneys’ fees, if any, which
are incurred in consulting with an attorney about this General Release.

 

17.                                 Entire Agreement.  This General Release
constitutes the entire agreement between ATK and Mr.  Marchetto regarding the
subject matter included in this document.  Mr.  Marchetto agrees that there are
no promises or understandings outside of this General Release, except with
respect to his continuing obligations not to reveal ATK’s proprietary,
confidential, and trade

 

6

--------------------------------------------------------------------------------


 

secret information, as well as his obligations to maintain the confidentiality
of secret or top secret information.  This General Release supersedes and
replaces all prior or contemporaneous discussions, negotiations or
understandings regarding Mr.  Marchetto’s termination of employment and the
subject matter of this Agreement, whether written or oral, except as set forth
herein.  Any modification or addition to this General Release must be in
writing, signed by an officer of ATK and Mr.  Marchetto.

 

18.                                 Offer and Opportunity to Review.

 

(a)                                  Mr.  Marchetto certifies that he is signing
this General Release voluntarily and with full knowledge of its consequences. 
Mr.  Marchetto understands that he has twenty-one (21) days from the date he
received this General Release to consider it, and that he does not have to sign
it before the end of the twenty-one (21) day period.  Mr.  Marchetto is advised
to use this time to consult with an attorney prior to executing this General
Release.

 

(b)                                 Mr.  Marchetto understands that the offer to
accept this General Release remains open for twenty-one (21) days.  If Mr. 
Marchetto has not signed this General Release within twenty-one (21) days of
receiving it, then this offer expires and ATK will be under no obligation to
accept this General Release or to provide any Severance Benefits.

 

19.                               Understanding and Acknowledgement.  Mr. 
Marchetto understands all of the terms of this General Release and has not
relied on any oral statements or explanation by ATK.  Mr.  Marchetto has had
adequate time to consult with legal counsel and to consider whether to sign this
General Release, and Mr.  Marchetto is signing it knowingly and voluntarily.

 

IN WITNESS WHEREOF, Mr.  Marchetto and ATK execute this Agreement and General
Release by their signatures below.

 

ALLIANT TECHSYSTEMS INC.

 

Carl A. Marchetto

 

 

 

/s/ Paula J. Patineau

 

/s/ Carl A. Marchetto

By: Paula J. Patineau

 

Signature

Its: Senior Vice President

 

 

Human Resources and Administrative Services

 

 

 

 

 

Date:

12/16/08

 

Date:

12-17-2008

 

7

--------------------------------------------------------------------------------
